 Case: 2:20-cv-00340-ALM-CMV Doc #: 2 Filed: 01/22/20 Page: 1 of 4 PAGEID #: 195




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



 UNITED STATES OF AMERICA,

         Plaintiff,
                                                          Case No. 2:20-cv-00340-ALM-CMV
                   v.

 GULFPORT ENERGY CORPORATION,

         Defendant.



               NOTICE OF LODGING OF PROPOSED CONSENT DECREE

        The United States of America hereby lodges the accompanying proposed Consent Decree

with this Court.

        1.      The United States has filed a Complaint in this action seeking civil penalties and

injunctive relief from Defendant Gulfport Energy Corporation (“Gulfport”) for alleged violations

of the Clean Air Act, 42 U.S.C. §§ 7401-7671q, at multiple oil and gas production well pads that

Gulfport owns and operates in eastern Ohio (the “Facilities”). Among other things, the United

States alleges that Gulfport has violated statutory and regulatory requirements applicable to

storage tanks at the Facilities arising under the Clean Air Act and regulations promulgated by the

U.S. Environmental Protection Agency establishing standards of performance for crude oil and

natural gas production, transmission, and distribution facilities (codified at 40 C.F.R. Part 60,

Subpart OOOO), as well as corresponding requirements in Gulfport’s Clean Air Act operating

permits for the Facilities.

        2.      The accompanying proposed Consent Decree would require that Gulfport, inter

alia, implement appropriate injunctive relief to control air pollutant emissions from storage tanks

                                                  1
 Case: 2:20-cv-00340-ALM-CMV Doc #: 2 Filed: 01/22/20 Page: 2 of 4 PAGEID #: 196




at the Facilities, undertake additional mitigation measures to help offset unauthorized past air

pollutant emissions, and pay a total of $1,700,000 in civil penalties (plus interest) to the United

States.

          3.   Pursuant to Department of Justice policy, the United States will publish notice of

the lodging of the proposed Consent Decree in the Federal Register to commence a 30-day

public comment period. The Court should not sign the proposed Consent Decree until the public

has had an opportunity to comment and the United States has addressed those comments, if any.

          4.   The United States may withhold its consent to the proposed Consent Decree if the

comments disclose facts or considerations which indicate that the proposed Consent Decree is

improper, inappropriate, inadequate, or not in the public interest.

          5.   At the conclusion of the public comment period, the United States will: (i) file

with the Court any written comments received pertaining to the proposed Consent Decree; and

(ii) either notify the Court of its withdrawal of the proposed Consent Decree, or respond to

comments received and file a Motion asking the Court to approve and enter the proposed

Consent Decree.

                                       FOR THE UNITED STATES OF AMERICA:

                                       KAREN S. DWORKIN, Deputy Chief
                                       Environmental Enforcement Section
                                       Environment and Natural Resources Division
                                       U.S. Department of Justice

Dated: January 22, 2020                s/ Randall M. Stone
                                       RANDALL M. STONE, Senior Attorney
                                       Environmental Enforcement Section
                                       U.S. Department of Justice
                                       P.O. Box 7611
                                       Washington, DC 20044-7611
                                       Tel. No.:      (202) 514-1308
                                       Fax No.:       (202) 616-6584
                                       E-mail: randall.stone@usdoj.gov

                                                  2
Case: 2:20-cv-00340-ALM-CMV Doc #: 2 Filed: 01/22/20 Page: 3 of 4 PAGEID #: 197




                              DAVID M. DEVILLERS
                              United States Attorney
                              Southern District of Ohio


                              MARK D’ALESSANDRO
                              Civil Chief, Office of the United States Attorney
                              Southern District of Ohio
                              303 Marconi Blvd., Suite 200
                              Columbus, OH 43215
                              Tel. No.:      (614) 469-5715
                              Fax No.:       (614) 469-5653




                                        3
 Case: 2:20-cv-00340-ALM-CMV Doc #: 2 Filed: 01/22/20 Page: 4 of 4 PAGEID #: 198




                               CERTIFICATE OF SERVICE

        In accordance with Paragraphs 77 and 90 of the proposed Consent Decree lodged in this
case, I certify that on this date I caused copies of the foregoing Notice of Lodging (and the
accompanying proposed Consent Decree) to be served on the following individuals by electronic
mail and first-class mail, postage pre-paid:

              Stephanie Timmermeyer
              Vice President of EHSR and Purchasing
              Gulfport Energy Corporation
              3001 Quail Springs Parkway
              Oklahoma City, Oklahoma 73134

              Donald K. Shandy
              Robert D. Singletary
              Crowe & Dunlevy
              324 N. Robinson Ave., Ste. 100
              Oklahoma City, Oklahoma 73102



Dated: January 22, 2020                    s/ Randall M. Stone
